Exhibit 10.31

 

FIRST AMENDMENT TO AMENDED MASTER LEASE AGREEMENT

 

This FIRST AMENDMENT TO AMENDED MASTER LEASE AGREEMENT (this “Amendment”) is
made and entered into as of October 1, 2002 by and among (i) each of the parties
identified on the signature page hereof as landlord (collectively, “Landlord”),
and (ii) FS TENANT HOLDING COMPANY TRUST, a Maryland business trust, and FS
TENANT POOL III TRUST, a Maryland business trust, as tenant (collectively,
“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Master Lease Agreement, dated as of January 7,
2002 (the “Lease”), by and among CCC Ohio Healthcare, Inc. and Leisure Park
Venture Limited Partnership, as landlord (collectively, “Original Landlord”),
and FS Tenant Holding Company Trust, as tenant (“Original Tenant”), Original
Landlord leased the two (2) properties described in the Lease (the “Original
Properties”) to Original Tenant and Original Tenant leased the Original
Properties from Original Landlord; and

 

WHEREAS, pursuant to that certain Amended Master Lease, dated as of January 11,
2002, Landlord (including, without limitation, Original Landlord) and Tenant
(including, without limitation, Original Tenant) amended the Lease to include an
additional twenty-nine (29) properties; and

 

WHEREAS, Landlord and Tenant now wish to amend the Lease to modify certain
provisions therein regarding the ownership of the FF&E Reserve (this and other
capitalized terms having the meanings ascribed thereto in the Lease), subject to
and upon the terms and conditions hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that, as of
the date hereof, the Lease is hereby amended as follows:

 

1.             New Defined Term: FF&E Reserve Pledge.  Article 1 of the Lease is
hereby amended by inserting the following definition as Section 1.40 and
renumbering all subsequent definitions accordingly:

 

--------------------------------------------------------------------------------


 

“FF&E Reserve Pledge” shall mean the Assignment and Security Agreement, dated as
of October 1, 2002, made by Tenant for the benefit of Landlord with respect to
the FF&E Reserve, as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

2.             Revised Defined Term:  Incidental Documents.  Section 1.52 of the
Lease (Section 1.53 after giving effect to the renumbering of Section 1 as
described hereinabove) is hereby deleted in its entirety and replaced with the
following:

 

“Incidental Documents” shall mean the FF&E Reserve Pledge, the Guaranty, the
Security Agreement and the Stock Pledge Agreement.

 

3.             FF&E Reserve.  Section 5.1.2 of the Lease is hereby amended by
deleting the last paragraph thereof and replacing it with the following
paragraphs:

 

On and before September 30, 2002, funds in the FF&E Reserve and all property
purchased with those funds shall be the property of Landlord and all FF&E
Reserve Payments shall constitute Additional Charges.  After September 30, 2002,
funds deposited in the FF&E Reserve and all property purchased with those funds
deposited after September 30, 2002 shall be the property of Tenant.  Upon the
expiration or sooner termination of this Agreement, funds in the FF&E Reserve
and all property purchased with those funds during the Term shall be paid,
granted and assigned to Landlord as Additional Charges.

 

Tenant agrees that it will, from time to time, execute such reasonable
documentation as may be requested by Landlord and/or any Superior Mortgagee to
assist Landlord and/or any Superior Mortgagee in establishing or perfecting the
Superior Mortgagee’s security interest in Landlord’s residual interest in the
funds which are in the FF&E Reserve; provided, however, that no such
documentation shall contain any amendment to or modification of any of the
provisions of this Agreement.

 

4.             Scope of Amendment.  The parties hereto acknowledge and agree
that the purpose of this Amendment is merely to change the name on the account
into which the FF&E Reserve Payments are deposited by Manager and is not
intended to, and does not have the effect of, increasing or expanding the
obligations of Tenant to provide funds or pay any obligations under the Lease.

 

2

--------------------------------------------------------------------------------


 

5.             Security Agreement.  Subtenant hereby confirms that all
references to the “Master Lease” in that certain Security Agreement, dated as of
January 7, 2002, made by Subtenant in favor of Landlord shall refer to the Lease
as amended by this Amendment.

 

6.             Stock Pledge Agreement.  FS Tenant Holding Company Trust hereby
confirms that all references to the “Master Lease” in that certain Pledge of
Shares of Beneficial Interest Agreement, dated as of January 7, 2002, made by FS
Tenant Holding Company Trust in favor of Landlord shall refer to the Lease as
amended by this Amendment.

 

7.             As amended hereby, the Lease is hereby ratified and confirmed.

 

[Signatures on following pages]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

 

CCC FINANCING I TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Its:

President

 

 

 

 

 

 

CCC FINANCING LIMITED, L.P.,
a Delaware limited partnership

 

 

 

By: CCC RETIREMENT TRUST, its General Partner

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Its:

President

 

 

 

 

 

 

CCC INVESTMENTS I, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Its:

President

 

 

 

 

 

 

CCC OF KENTUCKY TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Its:

President

 

 

 

 

 

 

CCC OHIO HEALTHCARE TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Its:

President

 

 

 

 

 

 

CCC PUEBLO NORTE TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Its:

President

 

 

4

--------------------------------------------------------------------------------


 

 

CCC RETIREMENT COMMUNITIES II, L.P.,
a Delaware partnership

 

 

 

By: CRESTLINE VENTURES LLC, its General Partner

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Its:

President

 

 

 

 

CCCP SENIOR LIVING LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Its:

President

 

 

 

 

 

 

CCDE SENIOR LIVING LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Its:

President

 

 

 

 

 

 

CCFL SENIOR LIVING LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Its:

President

 

 

 

 

 

 

CCOP SENIOR LIVING LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Its:

President

 

 

5

--------------------------------------------------------------------------------


 

 

CCSL SENIOR LIVING LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

 

LEISURE PARK VENTURE LIMITED PARTNERSHIP,
a Delaware limited partnership

 

 

 

 

 

By: CCC LEISURE PARK CORPORATION, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

 

Its:

President

 

 

 

 

 

 

 

LTJ SENIOR COMMUNITIES LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

 

PANTHER HOLDINGS LEVEL I, L.P.,
a Delaware limited partnership

 

 

 

 

 

By: PANTHER GENPAR TRUST, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

 

Its:

 President

 

 

6

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

FS TENANT HOLDING COMPANY TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ Bruce J Mackey Jr.

 

 

 

Its:

Treasurer and Chief Financial Officer

 

 

 

 

 

 

FS TENANT POOL III TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ Bruce J Mackey Jr.

 

 

 

Its:

Treasurer and Chief Financial Officer

 

 

7

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS AND CONSENTS

 

The undersigned subtenants under the Lease hereby join in the execution and
delivery of this Amendment for the limited purpose of acknowledging their
consent to the execution and delivery of this Amendment.

 

 

FS TENANT POOL I TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ Bruce J Mackey Jr.

 

 

 

Its:

Treasurer and Chief Financial Officer

 

 

 

 

 

 

FS TENANT POOL II TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ Bruce J Mackey Jr.

 

 

 

Its:

Treasurer and Chief Financial Officer

 

 

 

 

 

 

FS TENANT POOL III TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ Bruce J Mackey Jr.

 

 

 

Its:

Treasurer and Chief Financial Officer

 

 

 

 

 

 

FS TENANT POOL IV TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ Bruce J Mackey Jr.

 

 

 

Its:

Treasurer and Chief Financial Officer

 

 

 

 

 

 

FS LAFAYETTE TENANT TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ Bruce J Mackey Jr.

 

 

 

Its:

Treasurer and Chief Financial Officer

 

 

8

--------------------------------------------------------------------------------


 

 

FS LEISURE PARK TENANT TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ Bruce J Mackey Jr.

 

 

 

Its:

Treasurer and Chief Financial Officer

 

 

 

 

 

 

FS LEXINGTON TENANT TRUST,
a Maryland business trust

 

 

 

 

 

By:

/s/ Bruce J Mackey Jr.

 

 

 

Its:

Treasurer and Chief Financial Officer

 

 

FSQ, Inc. hereby joins in the execution and delivery of this Amendment for the
limited purposes of (i) acknowledging its consent to the execution and delivery
of this Amendment and (ii) confirming that all references to the “Master Lease”
in that certain Pledge of Shares of Beneficial Interest Agreement, dated as of
January 11, 2002, made by FSQ, Inc. in favor of Landlord shall refer to the
Lease as amended by this Amendment.

 

 

FSQ, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Bruce J Mackey Jr.

 

 

 

Its:

Treasurer and Chief Financial Officer

 

 

Five Star hereby joins in the execution and delivery of this Amendment for the
limited purposes of (i) acknowledging its consent to the execution and delivery
of this Amendment and (ii) confirming that all references to the “Master Lease”
in that certain Guaranty Agreement, dated as of January 11, 2002, made by Five
Star in favor of Landlord shall refer to the Lease as amended by this Amendment.

 

 

FIVE STAR QUALITY CARE, INC.,
a Maryland corporation

 

 

 

 

 

By:

/s/ Bruce J Mackey Jr.

 

 

 

Its:

Treasurer and Chief Financial Officer

 

 

9

--------------------------------------------------------------------------------